Citation Nr: 0624931	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
September 24, 1997, for the grant of a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU rating).  

2.  Whether RO decisions in April 1993 and in November 1995 
were clearly and unmistakably erroneous (CUE) in failing to 
award a TDIU rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in January 1999 and in July 1999, 
which in pertinent part, collectively granted a TDIU rating, 
effective from September 24, 1997.  The veteran appealed 
these decisions seeking an earlier effective date for the 
grant of a TDIU rating.  

The case was remanded by the Board in February 2001, March 
2003, and August 2004, for additional development and 
adjudication, and to ensure compliance with the VA's duty to 
notify and assist.

During the course of this appeal, the veteran raised claims 
of CUE for failing to award a TDIU rating in RO decisions 
issued in April 1993 and in November 1995.  In March 2004, 
the RO denied the veteran's CUE claims.  The veteran timely 
perfected an appeal of the RO's decision.


FINDINGS OF FACT

1.  The veteran filed a claim seeking entitlement to a TDIU 
rating on September 24, 1997.  It is not factually 
ascertainable, prior to September 24, 1997, that the veteran 
had become individually unemployable due to his service-
connected disabilities.

2.  The RO issued a rating decision in April 1993, which in 
pertinent part, denied entitlement to a TDIU rating.  The 
veteran failed to file an appeal as to this issue, and the 
decision subsequently became final.  

3.  In September 1995, the Board issued a decision that, in 
pertinent part, granted an increased disability rating of 30 
percent for the veteran's service-connected shell fragment 
wound to the left leg (calf), Muscle Group XI.  

4.  In November 1995, the RO issued a rating decision which 
implemented the Board's September 1995 decision by assigning 
a 30 percent disability rating for the veteran's service-
connected shell fragment wound to the left leg (calf), Muscle 
Group XI, effective from July 29, 1992.

5.  The RO's April 1993 and September 1995 rating decisions 
were reasonably supported by the evidence then of record and 
prevailing legal authority, and the decisions were not 
undebatably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
24, 1997 for grant of TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.159, 3.340, 3.341, 
3.400(b)(i), 4.16 (2005).

2.  The RO's failure to award a TDIU rating in April 1993 and 
in November 1995 rating decisions did not constitute CUE. 38 
U.S.C.A. §§ 5109, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2005); 38 C.F.R. §§ 3.104, 3.105 (1993 and 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the issues addressed 
herein.  

The veteran is seeking entitlement to an earlier effective 
date, prior to September 24, 1997, for the award of a TDIU 
rating. He further contends that the RO's decisions in April 
1993 and in November 1995 were clearly and unmistakably 
erroneous (CUE) in failing to award a TDIU rating.

Historically, the veteran served on active duty in the United 
States Marine Corps from February 1968 to December 1969.  A 
review of his report of separation, Form DD 214, revealed 
that he served in the Republic of Vietnam, and that he was 
awarded a Purple Heart Medal.  A review of his service 
medical records revealed that he sustained multiple shrapnel 
wounds in November 1968.  
 
In May 1980, the Board issued a decision which denied service 
connection for herniated disc syndrome.  The Board's decision 
found that the veteran's lumbar herniated disc syndrome was 
not manifested until sometime after a post service jeep 
accident in December 1976.  

In October 1990, the veteran filed a claim seeking 
entitlement to a TDIU rating.  On his VA Form 21-8940, 
Application for Increased Compensation Based On 
Unemployability, he indicated that he worked as a mailman for 
the United States Post Office from February 1970 to October 
1980.

In support of his claim, the veteran submitted a statement 
from R. Corn, M.D., dated in October 1992, who indicated that 
the veteran was under his care for a variety of orthopedic 
conditions.  The letter indicated that the veteran remained 
permanently disabled due to his multiple skeletal 
abnormalities.  A prior statement from Dr. Corn, dated in 
February 1986, noted that he had been treating the veteran 
for a variety of conditions, including chronic 
cervicothoracic myofascitis, diffuse lumbosacral myofascitis 
with early arthritis, open medial collateral ligament sprain 
of the right knee, and severe chronic depression.  The letter 
did not reference any shell fragment wounds, scars, or any 
conditions for which the veteran had previously been granted 
service connection.

In October 1992, the veteran underwent VA examinations for 
general medical, scars, peripheral nerves and muscles.  These 
reports described the veteran's shell fragment wounds to the 
right upper arm, right forearm, right hand, right index 
finger, back, right leg, right knee, right popliteal fossa, 
left leg with spilt-thickness skin graft, and right thigh 
(donor sight). 

In April 1993, the RO issued a rating decision which, in 
pertinent part, denied entitlement to a TDIU rating.  In 
reaching this conclusion, the RO noted that the veteran's 
multiple shell fragment wounds and scars had remained 
essentially unchanged for many years, and that these 
conditions were not shown to cause substantial functional 
impairment of any muscle or extremity.  The RO's decision, 
also found that the medical evidence of record showed that 
the veteran is severely disabled and that he uses a cane 
because of a lumbar disc condition, with neurological 
symptoms, for which service connection had been previously 
denied.  Finally, the RO's decision noted the veteran's 
statement, filed in October 1992, which stated that he fell 
on ice while carrying mail, and that he has been on worker's 
compensation since December 1981.  

At the time of the RO's April 1993 decision, the veteran was 
service-connected for the following conditions: shell 
fragment wound, right buttock, right thigh, Muscle Group XVII 
(rated 20 percent disabling); shell fragment wound, left leg 
(calf), Muscle Group XI (rated 20 percent disabling); shell 
fragment wound, right forearm (major) right ulnar nerve 
involvement (rated 10 percent disabling); shell fragment 
wound, upper right forearm (major), Muscle Group VIII, with 
retained foreign body (rated 10 percent disabling); shell 
fragment wound of the back, involvement of Muscle Group XX 
(rated 10 percent disabling); skin graft donor site, right 
thigh (rated 10 percent disabling); shell fragment wound, 
tender scar, right arm (major) (rated 10 percent disabling); 
shell fragment wound, left thigh, Muscle Group XIII (0 
percent); shell fragment wound scar of the right knee (0 
percent); multiple shell fragment wound scars, right hand, 
with retained foreign body, right small finger (major) (0 
percent).  The veteran was assigned a combined disability 
rating of 60 percent.  The Board notes that service 
connection for some of these conditions had been granted by 
the RO's April 1993 decision on the basis of CUE contained 
within prior RO decisions.

In April 1993, the veteran appealed disability ratings 
assigned to his service-connected shell fragment wounds of 
the left calf, right forearm and back.  In September 1995, 
the Board issued a decision which granted an increased 
disability rating of 30 percent for the veteran's shell 
fragment wound to the left leg (calf), Muscle Group XI.  The 
Board's decision also denied increased disability ratings for 
the veteran's shell fragment wounds to his right forearm and 
back.  

In November 1995, the RO issued a rating decision which 
implemented the Board's September 1995 decision by assigning 
a 30 percent disabling rating to the veteran's service-
connected shell fragment wound to the left leg (calf), Muscle 
Group XI, effective from July 29, 1992.  This resulted in a 
combined disability rating of 70 percent being assigned to 
the veteran service-connected disabilities.

On September 24, 1997, the veteran filed an informal claim 
with the RO seeking entitlement to a TDIU rating.  On October 
9, 1997, he submitted a formal VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon Individual 
Unemployability.

In January 1999, the RO issued a rating decision which 
granted service connection at a 50 percent disability rating 
for post traumatic stress disorder, (PTSD), effective from 
October 9, 1997.  It also granted entitlement to a TDIU 
rating, effective from October 9, 1997.  Thereafter, the RO 
issued a rating decision, dated in July 1999, which granted 
an earlier effective date of March 25, 1997 for the award of 
service connection for PTSD; and granted an earlier effective 
date of September 24, 1997, for the award of a TDIU rating.  
The veteran subsequently appealed the rating assigned to his 
PTSD condition, as well as the effective dates assigned for 
this condition and his TDIU rating.

In February 2001, the RO issued a rating decision granting an 
increased disability rating of 100 percent (on CUE grounds) 
for the veteran's PTSD, effective from March 25, 1997.  

In March 2004, the RO issued a rating decision which found 
that the RO decisions dated in April 1993 and November 1995 
did not contain clear and unmistakable error.  The veteran 
timely perfected an appeal of this decision.

In August 2004, the Board issued a decision which denied an 
earlier effective date, prior to March 25, 1997, for the 
grant of service connection for PTSD.

A.  Earlier Effective Date Prior to March 25, 1997
for the Award of a TDIU Rating

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  8 U.S.C.A. § 5110(a) (West 
2002).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this case, the veteran has been assigned a TDIU effective 
September 24, 1997, the date on which he filed an informal 
claim seeking entitlement to a TDIU rating.  Thus, the 
veteran could conceivably be awarded an earlier effective 
date for TDIU rating dating back to September 24, 1996, 
provided the evidence shows that he became permanent and 
totally disabled during this time frame.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

Disabilities resulting from a common etiology or from a 
single accident are considered one disability. In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, are 
considered one disability under this section. 38 C.F.R. § 
4.16(a) (2005).  Moreover, it is the established VA policy 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
38 C.F.R. § 4.16 (2005).  

As of the date the veteran filed his claim, September 24, 
1997, (and by virtue of subsequent decisions), he was 
service-connected for the following: post traumatic stress 
disorder (rated 100 percent, effective from March 1997); 
shell fragment wound, right buttock, right thigh, Muscle 
Group XVII (rated 20 percent disabling); shell fragment 
wound, left leg (calf), Muscle Group XI (rated 30 percent 
disabling); shell fragment wound, right forearm (major) right 
ulnar nerve involvement (rated 10 percent disabling); shell 
fragment wound, upper right forearm (major), Muscle Group 
VIII, with retained foreign body (rated 10 percent 
disabling); shell fragment wound of the back, involvement of 
Muscle Group XX (rated 10 percent disabling); skin graft 
donor site, right thigh (rated 10 percent disabling); shell 
fragment wound, tender scar, right arm (major)(rated 10 
percent disabling); shell fragment wound, left thigh, Muscle 
Group XIII (0 percent); shell fragment wound scar of the 
right knee (0 percent); multiple shell fragment wound scars, 
right hand, with retained foreign body, right small finger 
(major) (0 percent).  

By virtue of the 100 percent schedular evaluation for PTSD 
from March 1997, the question of whether a TDIU rating is 
warranted for the period between March 1997 and September 
1997 is moot.  See VAOPGCPREC 6-99; 64 Fed. Reg. 
52,375(1999).  Prior to that, it was not factually 
ascertainable that the veteran had become individually 
unemployable due to his service-connected disabilities.  
Specifically, the Board has reviewed the veteran's outpatient 
treatment reports in 1996 and 1997, and there is very little 
treatment for the veteran's service-connected disabilities 
during this time frame.  The treatment reports from this time 
show treatment for bilateral foot and low back pain.  
Moreover, a report of medical examination for disability 
evaluation, dated in November 1995, noted that the veteran 
was employed by the U.S. Postal Service from June 1995 to 
October 1995.  Accordingly, the evidence did not show that 
his service-connected disabilities precluded gainful 
employment for which his occupational experience and 
education qualified him.

Since the weight of the evidence is against the claim of 
entitlement to an earlier effective date, the doctrine of 
reasonable doubt is not for application, and the claim for an 
effective date for TDIU prior to September 24, 1997, is 
denied.

B.	Clear and Unmistakable Error Claims

The veteran alleges that the RO's decisions in March 1993 and 
in November 1995 contained clear and unmistakable error in 
failing to award the veteran a TDIU rating.

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there is no error within the meaning of 38 C.F.R. § 
3.105(a) (2005).  Russell, 3 Vet. App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has held that simply to claim clear and unmistakable 
error on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of clear and unmistakable error.  

In the present case, the RO's March 1993 rating decision, in 
pertinent part, denied entitlement to a TDIU rating.  The 
veteran voiced no disagreement with the RO's determination as 
to this issue.  Accordingly, that decision, absent clear and 
unmistakable error, is final.  

As noted above, at the time of the RO's March 1993 decision 
denying a TDIU rating, there were of record various 
statements from the veteran and his private physician.  That 
evidence was to the effect that the veteran was employed for 
many years following his discharge from the service as a mail 
carrier, and that he subsequently became unemployed following 
injuries related to his postal service employment.

More to the point, the evidence on file at the time of the 
March 1993 rating decision does not suggest that the veteran 
was rendered unemployable due to his service-connected 
disabilities.  In this regard, the veteran had recently 
undergone multiple VA examinations in October 1992, which did 
not reflect service-connected conditions of such severity as 
to render the veteran unemployable.  Under such 
circumstances, the RO was clearly within the bounds of 
"rating judgment" when it reached the conclusion that a total 
disability rating based on individual unemployability should 
be denied.  See Porter v. Brown, 5 Vet. App. 233 (1993); see 
also Kronberg v. Brown, 4 Vet. App. 399 (1993).   

Based on the aforementioned, the March 1993 decision denying 
entitlement to a TDIU rating was adequately supported by, and 
consistent with, the evidence then of record, and was not 
clearly and unmistakably erroneous.  

The Board further notes that the RO's November 1995 decision, 
implemented the Board's September 1995 decision by assigning 
a 30 percent disabling rating to the veteran's service-
connected shell fragment wound to the left leg (calf), Muscle 
Group XI, effective from July 29, 1992.  That action did not 
change the fundamental facts of the case that the veteran had 
previously ceased working due to his post service back 
injuries.  Likewise, even prior to the Board's 1995 decision, 
the veteran had already met the minimum schedular 
requirements for a TDIU rating.  Further, the CUE allegation 
itself appears to be nothing more than a disagreement as to 
how the facts were weighed, which does not provide a valid 
basis for concluding CUE has occurred.  

Considering the evidence available at the time of the RO's 
March 1993 and November 1995 decisions, along with the legal 
authority then in effect, the Board finds that such RO 
decisions were reasonably supported by the evidence then of 
record and prevailing legal authority, and the decision were 
not undebatably erroneous.  Under such circumstances, there 
was no CUE in the RO's March 1993 and November 1995 decisions 
in failing to award a TDIU rating.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  Thus the veteran's CUE claims must be 
denied.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statements advised the veteran of the foregoing 
elements of the notice requirements.  The Board further notes 
that it has remanded this matter on three separate occasions 
to ensure that the veteran has been provided with proper 
notice in support of his claims herein.

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, given the legal nature 
of this case, i.e. an earlier effective date claim, the 
record is now complete.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claim 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  
 
With respect to the claims based upon clear and unmistakable 
error in RO decisions in March 1993 and November 1995 for 
failing to award entitlement to a TDIU rating, the Board 
notes that, in Livesay v. Principi, 14 Vet. App. 324 (2001), 
the United States Court of Veterans Appeals for Veterans 
Claims (Court) concluded that the VCAA is not applicable to 
issues regarding allegations of clear and unmistakable error.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Entitlement to an effective date earlier than September 24, 
1997, for the grant of a TDIU rating is denied. 

There was no clear and unmistakable error in rating decisions 
dated in April 1993 and November 1995 in failing to award a 
TDIU rating, and the appeal in this regard is denied.   


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


